Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 1/27/2022.
Claims 17-18,20,24-30 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“a MIMO detector module for; a channel matrix preprocessing submodule is configured to, a storage submodule is configured to, a K-best search submodule configured to” in claim 16.
“MMSE expansion unit configured to; a sorted QR decomposition unit configured to; an LLL lattice reduction unit configured to” in claim 19.
“an LR domain search upper boundary and lower boundary determination unit configured to” in claim 21.
“the K-best search submodule configured to” in claims 22,23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1-16,19,21-23 are objected to because of the following informalities:  
In claim 1, “MIMO-OFDM” should be spelled out, since it is the first introduction.
Claim 1 recites “...performing MIMO detection for a first OFDM symbol in a MIMO-OFDM pack...” should be “...performing MIMO detection for a first OFDM symbol in a MIMO-OFDM data packet...”.
Claim 1 further recites “reading the plurality of LR domain matrices and the reception vector of the current subcarrier” should be “reading the plurality of LR domain matrices and a reception vector of the current subcarrier”.
Claim 1 further recites “an LR domain candidate transmission vector...” should be “a LR domain candidate transmission vector...”

Claim 2 recites “an LR domain search upper boundary and an LR domain search lower boundary” should be “a LR domain search upper boundary and a LR domain search lower boundary”.

In claim 4, “MMSE” should be spelled out, since it is the first introduction.

Claim 15 is also objected to as being dependent upon an objected base claim.

Claim 5 recites “an LR domain” should be “a LR domain”.

Claim 6 recites “an nth subcarrier” should be “a nth subcarrier”.
Claim 6 further recites “an lth row” should be “a lth row”.

Claim 8 recites “wherein the search range of each search layer is determined...” should be “wherein the search range size of each search layer is determined...”.

Claim 9 recites “the number of all candidate partial vectors...” should be “a number of all candidate partial vectors...”
Claim 9 further recites “calculating a partial Euclidean distance between the candidate output partial vector and a partial reception vector” should be recites “calculating a partial Euclidean distance between the candidate output partial vectors and a partial reception vector. Clarification required if the candidate output partial vector as recited is related to “the candidate output partial vectors” as claimed or different or new?

Claim 10 is also objected to as being dependent upon an objected base claim.

In claim 11, “QAM” should be spelled out, since it is the first introduction.

Claim 12 recites “determining whether all elements in the candidate transmission vector of the original constellation domain” should be “determining whether all elements in a candidate transmission vector of the original constellation domain”. Examiner believes “a candidate transmission vector” rather than “candidate transmission vectors” as claimed in the preamble.


In claim 14, “LLR” should be spelled out, since it is the first introduction. Further the claim should replace “an” with “a” in front of spelled out LLR.

Claims 3,7 are also objected to as being dependent upon an objected base claim.

In claim 16, “MIMO-OFDM” should be spelled out, since it is the first introduction.
Claim 16 recites “...perform MIMO detection for a first OFDM symbol in a MIMO-OFDM pack...” should be “...perform MIMO detection for a first OFDM symbol in a MIMO-OFDM data packet...”.
Claim 16 further recites “wherein the channel matrix preprocessing comprises” should be “wherein the channel matrix preprocessing submodule comprises”
Claim 16 further recites “reading the multiple LR domain matrices” should be “reading the plurality LR domain matrices”. in the MIMO detector step, the claim recites “a plurality LR domain matrices”. 
Claim 16 further recites “an LR domain” should be “a LR domain”.
Claim 16 further recites “an LR search domain” should be “a LR search domain”.

In claim 19, “MMSE” should be spelled out, since it is the first introduction. Furthermore, the claim should replace “an” with “a” in front of spelled out MMSE.
claim 19, “LLL” should be spelled out, since it is the first introduction. Furthermore, the claim should replace “an” with “a” in front of spelled out MMSE.

Claim 21 recites “an LR domain search upper boundary and an LR domain search lower boundary” should be “a LR domain search upper boundary and a LR domain search lower boundary”.
Claim 21 further recites “an lth search layer of an nth subcarrier” should be “a lth search layer of a nth subcarrier”.
Claim 21 further recites “an lth row” should be “a lth row”.

Claim 23 recites “wherein the search range of each search layer is determined...” should be “wherein the search range size of each search layer is determined...”.

Claim 22 is also objected to as being dependent upon an objected base claim.
Appropriate correction is required.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation " the LR domain search upper boundary” in page 4.
There is insufficient antecedent basis for this limitation in the claim.

Claim 6 further recites the limitation " the LR domain search lower boundary” in page 4.
There is insufficient antecedent basis for this limitation in the claim.


Claim 8 is also rejected to as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1,2,4-5,9,11-12,14,16,19,21,23 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
Claims 3,7,10,13,15,22 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Prior art reference Ben-Yishai (et al. US 2008/0279298) discloses MIMO detection for efficient signal point search. MIMO detection/LLR generator receives estimated channel matrix and generates soft information comprising LLR ratios. Channel decoder receives the soft information and perform search node list based
 k-best algorithm for each layer. Prior art reference failed to teach or disclose “receiving a reception vector of each subcarrier; performing MIMO detection for a first OFDM symbol in a MIMO-OFDM pack and channel matrix preprocessing for the channel matrix of each subcarrier in the first OFDM symbol to generate a global dynamic K-value table, wherein the channel matrix preprocessing comprises performing decomposition and lattice reduction for the channel matrix of a current subcarrier to generate a plurality of Lattice Reduction (LR) domain matrices of the current subcarrier, and wherein the global dynamic K-value table comprises a global dynamic K-value corresponding to each search layer of each subcarrier, wherein performing MIMO detection for the first OFDM symbol comprising performing the following steps for each subcarrier of the first OFDM symbol: performing K-best search for the current subcarrier according to a preset fixed K-value or a variable K-value calculated for the current subcarrier, and generating an LR domain candidate transmission vector of the current subcarrier; performing MIMO detection for each subsequent OFDM symbol in the MIMO- OFDM 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAHEL GUARINO/Primary Examiner, Art Unit 2631